 In the Matter Of MILPRINT, INC., EMPLOYERandMILWAUKEE PRINTINGPRESSMEN AND ASSISTANTS' UNION No. 7, AFL, PETITIONERCase No. 13-RC-901.Decided June 5, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John P. Von Rohr, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Styles].Upon the entire record in this case, the Board finds : .1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.:'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons :The Employer, at its plants involved here, is engaged in commercialprinting and lithography of catalogues, display, and packaging ma-terials such as cartons, wrappers, and bags.The Petitioner makes sev-eral alternative unit requests.In order of its preference, these are :(1) The pressmen and assistants in the rotogravure press department;(2) all employees in the rotogravure press department; (3) pressmenand assistants in the rotogravure and aniline press departments; and(4) all employees in the rotogravure and aniline press departments.The Employer and the Intervenor contend that none of the proposedunits is appropriate.The Employer is a member of an employer association which bar-gains with the Petitioner for pressmen and assistants in the letterpressdepartments of all its members.The Employer has bargained directlyIUnited Paper Workers of America, Local No. 356, CIO, herein called the Intervenor,was permitted to intervene at the hearing.The Amalgamated Lithographers of America,CIO, bargaining representative for a unit of lithographicdepartment employees,was servedwith notice of hearing, but did not seek to intervene.90 NLRB No. 16.98 MILPRINT, INC.99since 1935 with Amalgamated Lithographers of America, CIO, forall employees in its lithographic department, and has bargained withthe Intervenor since 1937 for the remaining production and mainte-nance employees.Rotogravure printing is done with an etched or engraved steel cylin-der which rotates in a bath of ink.Excess ink is wiped off by a blade,leaving ink only in the etched depressions of the cylinder, from whichit is transferred to the material being printed.2Steel cylinders usedin rotogravure printing are first copper plated and polished.A photo-graphic image is transferred to the cylinder, which is then etched andchromium plated as the final step in preparation for its use on thepress.The photographic image is prepared in the lithographic de-partment, but the plating and the etching of the cylinders are done inthe rotogravure engraving department.The rotogravure press department has five large and very expensivepresses, of which four are located together on the seventh floor of Plant4; the fifth press is on the third floor of the same plant, immediatelyadjacent to the foil mounting department, whose foreman supervisesits operations.This press is engaged exclusively at the present timein printing bottle neck labels on laminated foil prepared in the foilmounting department.The Employer pioneered in the development of a process using pig-mented aniline ink, and has given it the trade name of Lustro printing.A separate department, known as the aniline press or Lustro depart-ment, is devoted to this process.There the presses print from rubberplatesmounted on cylinders.As in the case of rotogravure, thephotographic images imprinted by this process are initially preparedin the lithographic department.The Employer also has a bag department where printing presses,operated on the same principle as those in the aniline press departmentare attached to bag forming machines. The printing done with thebag machines is simpler than that produced on the presses in theaniline press department because, on the latter type of press, thematerial to be printed is in a continuous roll which is rewound afterprinting is completed.The pressmen on the bag machines are requiredtowatch only single printing impressions, while the pressman onthe other aniline ink presses must watch and be responsible for, thequality of all impressions on the entire width of the roll going through2 This form of printing differs substantially from both letterpress and lithographicprinting.In the former,the raised portion of a plate or cylinder is inked and the impressonis imparted by the raised surfaces.In lithographic,or offset, printing, the inked cylinder issmooth,but chemically treated so that ink adheres only to certain parts of the surface.Theimpression on the cylinder is transferred to a rubber blanket from which it is then offsetto the material being printed. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe machine.A bag department pressman needs additional trainingproperly to operate a press in the aniline press department, but a.pressman on the latter machine could operate a bag press satis-factorily after only a few days' experience.Although pressmen on either the rotogravure or aniline ink pressesrequire at least 3 years of training for full proficiency, they cannotbe transferred from one type of press to the other without a longperiod of additional training.The Employer has no formal appren-ticeship program for the pressman in these departments, but hastrained and promoted practically all of them from less skilled occu-pations in the plant.Many of the semiskilled and unskilled jobclassifications, such as floorman and stockman, are found in all thepress departments, and transfers, both temporary and permanent, be-tween departments are common for employees filling these jobs.Oc-casionally, pressmen and assistant pressmen are transferred to simi-lar classifications in other departments.More frequently, however,transfers of pressmen arise from operation of the contractual seniorityprovisions, and consist of the demotion of pressmen to lower positionsin the same or other departments.The Board has frequently recognized that printing pressmenexercise craft skills, and has accorded them the opportunity of obtain-ing separate representation despite a history of collective bargainingon a broader basis.3We have done so even though the pressmen wereable to operate only a single type of press. There is no doubt as to theskilled character of the work performed both by the rotogravure andaniline department pressmen.They exercise approximately equiv-alent degrees of skill, although the operation of their presses is dis-similar.We are satisfied, however; that the pressmen in the bagdepartment are also skilled craftsmen whose proficiency in the press-men's art is similar, though in a lesser degree, to that of the Lustrodepartment pressmen.The Petitioner does not seek to represent thebag department pressmen.As we will not find appropriate a craftunit that embraces only a segment of those who exercise comparablecraft skills, we will not direct an election to sever either (1) therotogravure pressmen, or (2) the rotogravure and aniline depart-ment pressmen, from the existing unit which the Intervenor repre-sents 4There remains for consideration the appropriateness of the Peti-tioner's remaining two unit requests: (3) All employees in the roto-Paterson Parchment Paper Company,80 NLRB 1378.Although it appears that a unit composed of the pressmen and assistant pressmen in'the rotogravure,aniline, and bag departments would be appropriate,we shall not direct anelection in such a unit at this time, because the Petitioner has not made a sufficient admin-istrative showing of interest among these employees. MILPRINT, INC.101gravure press department or (4) all employees in both the rotogravurepress and Lustro departments.The Petitioner described these asdepartmental units having a craft nucleus of pressmen.We havefound appropriate a few so-called "departmental" or "industrial proc-ess" units in the printing industry, such as the lithographic and bind-ery room departments.This type of unit has been found to be ap-propriate because based upon a traditionally recognized, well inte-grated segment of the graphic arts industry, rather than merely on thefortuities of the employer's administrative organization.Here thePetitioner does not seek a unit exclusively based on the rotogravureprocess or on a process involving the use of pigmented aniline inks,5nor is it shown that such a unit, if requested, would conform to anyof those traditionally recognized in the industry as appropriate forseparate representation."As the Petitioner's alternative unit requests neither encompass anentire craft, nor are based upon any traditionally recognized segmentof the printing industry, we find that the requested units are inap-propriate for purposes of collective bargaining.We shall accord-ingly dismiss the petition.ORDERThe National Labor Relations Board hereby orders that the peti-tion herein be, and it hereby is, dismissed.GNone of the proposed units includesemployeesengaged in the preliminaryprocesses of.plate engraving or preparation of the rubber mats on which the photographicimage isImposed.6Cf.Lloyd Hollister, Inc.,55 NLRB 32;Con P. Curran Printing Company,57 NLRB 185;Foote tDavies,66 NLRB 416;Manz Corporation, 79NLRB 211.